81,7('67$7(6',675,&7&2857
                       )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
678$570,//6'$9(13257et al.     
                                    
                  3ODLQWLIIV      
                                      
      Y                             &LYLO$FWLRQ1R$%-
                                    
%$%$.'-285$%&+,et al.           
                                    
                  'HIHQGDQWV      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    0(025$1'8023,1,21

       3ODLQWLII6WXDUW0LOOV'DYHQSRUWLVWKHRSHUDWRUDQGVROHRZQHURI%LJ%HDU&DIp//&D

UHVWDXUDQW RQ WKH ORZHU OHYHO RI WKH PXOWLVWRU\ URZKRXVH ZKHUH KH DQG KLV IDPLO\ OLYH  $P

&RPSO>'NW@± 'HIHQGDQWV%DEDN'MRXUDEFKLDQG0RQLFD:HOWDUHKXVEDQGDQG

ZLIHDQGWKH\ZHUH'DYHQSRUW¶VQHLJKERUVId.¶ 2Q6HSWHPEHUGHIHQGDQWVORDQHG

'DYHQSRUW  DQG LQ WXUQ KH H[HFXWHG D3URPLVVRU\ 1RWH IRU %XVLQHVV DQG &RPPHUFLDO

3XUSRVHV³1RWH´LQIDYRURIGHIHQGDQWVId.([WR$P&RPSO>'NW@³1RWH´

7KLVFDVHDULVHVRXWRIGHIHQGDQWV¶HIIRUWVWRFROOHFWRQWKHGHEWDQGWKHEDQNUXSWF\SURFHHGLQJV

WKDWIROORZHG

       2Q2FWREHU'DYHQSRUWILOHGIRU&KDSWHUEDQNUXSWF\SURWHFWLRQLQWKH86

%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI&ROXPELDWRSUHYHQWDWKUHDWHQHGIRUHFORVXUHRQKLVSURSHUW\

E\GHIHQGDQWV$P&RPSO±'HIHQGDQWVILOHGDSURRIRIFODLPZLWKWKHEDQNUXSWF\

FRXUW DOOHJLQJ WKDW 'DYHQSRUW RZHG WKHP  XQGHU WKH 1RWH  Id.   'DYHQSRUW

REMHFWHGFODLPLQJWKDWKHRZHGRQO\Id.7KHEDQNUXSWF\FRXUWKHOGDWULDOWR


         ,Q'HFHPEHUSODLQWLII'DYHQSRUWILOHGDFRPSODLQWLQWKLV&RXUWDJDLQVWGHIHQGDQWV
DQGKHDPHQGHGWKHFRPSODLQWDVRIULJKWRQ)HEUXDU\DGGLQJ%LJ%HDU&DIpDVDVHFRQG
SODLQWLIISee &RPSO>'NW@$P&RPSO
GHWHUPLQHWKHDPRXQWGXHXQGHUWKH1RWHDQGRQ-XO\LWUXOHGWKDW'DYHQSRUWZDVQRW

LQGHIDXOWDQGWKDWKHRZHGId.±([WR$P&RPSO>'NW@³%DQNU

0HP´([WR$P&RPSO>'NW@³%DQNU2UGHU´

       'DYHQSRUWDQGWKH&DIpILOHGDFRPSODLQWLQWKLV&RXUWDULVLQJRXWRIGHIHQGDQWV¶HIIRUWVWR

HQIRUFHWKH1RWHSee $P&RPSO3ODLQWLIIVKDYHEURXJKWDVHULHVRIFRPPRQODZDQGVWDWXWRU\

FODLPVDQGGHIHQGDQWVKDYHPRYHGWRGLVPLVVWKHFRPSODLQWLQLWVHQWLUHW\SXUVXDQWWR)HGHUDO

5XOHRI&LYLO3URFHGXUHE'HIV¶0RWWR'LVPLVV$P&RPSO>'NW@³'HIV¶0RW´

7KH\DUJXHWKDWDOOVHYHQFRXQWVDUHEDUUHGE\WKHGRFWULQHRIres judicataDQGDOWHUQDWLYHO\WKDW

WKH\ DUH OHJDOO\ GHIHFWLYH DQG IDFWXDOO\ XQVXSSRUWHG  'HIV¶ 3 	 $ LQ 6XSS RI 'HIV¶ 0RW

>'NW@³'HIV¶0HP´DW±

        %HFDXVHSODLQWLIIVFRXOGKDYHEURXJKWWKHLUFODLPVLQWKHSULRUEDQNUXSWF\SURFHHGLQJWKH

&RXUWFRQFOXGHVWKDWDOOVHYHQRISODLQWLIIV¶FRXQWVDUHEDUUHGE\res judicata7KHUHIRUHWKH&RXUW

ZLOO JUDQW WKH PRWLRQ WR GLVPLVV  7KLV RSLQLRQ VKRXOG QRW EH LQWHUSUHWHG LQ DQ\ ZD\ DV DQ

HQGRUVHPHQWRIGHIHQGDQWV¶WDFWLFVKRZHYHU

                                            %$&.*5281'

        3ODLQWLII'DYHQSRUWILOHGWKLVODZVXLWRQ'HFHPEHU&RPSO>'NW@DQGILOHG

DQDPHQGHGFRPSODLQWRQ)HEUXDU\ZKLFKDGGHG%LJ%HDU&DIpDVDVHFRQGSODLQWLII

$P&RPSO7KHDPHQGHGFRPSODLQWDOOHJHVWKHIROORZLQJIDFWVZKLFKWKH&RXUWPXVWDFFHSWDV

WUXHIRUWKHSXUSRVHRIUHVROYLQJWKHSHQGLQJPRWLRQWRGLVPLVV

        2Q6HSWHPEHUGHIHQGDQWVORDQHG'DYHQSRUWDQGKHH[HFXWHGD1RWHLQ

WKHLU IDYRU IRU  ZLWK LQWHUHVW ZKLFK KDG D PDWXULW\ GDWH RI 6HSWHPEHU    $P



         3ODLQWLIIVRSSRVHGWKHPRWLRQRQ0DUFK3OV¶3	$LQ2SSWR'HIV¶ 0RW
>'NW@³3OV¶2SS´DQGGHIHQGDQWVILOHGDUHSO\RQ$SULO'HIV¶5HSO\3	$LQ
)XUWKHU6XSSRI'HIV¶0RW>'NW@³'HIV¶5HSO\´
                                                     

&RPSO   1RWH  7KH ORDQ ZDV VHFXUHG E\ 'DYHQSRUW¶V SURSHUW\ DW  VW 6WUHHW 1:

:DVKLQJWRQ'&WKHORFDWLRQRI%LJ%HDU&DIp$P&RPSOsee 1RWH([WR$P

&RPSO>'NW@³'HHGRI7UXVW´$OWKRXJKWKH1RWHZDVPDGHWR'DYHQSRUWLQGLYLGXDOO\

DQGQRWWRWKH&DIpGHIHQGDQWVDQG'DYHQSRUWXQGHUVWRRGWKDW'DYHQSRUWZRXOGXVHWKHORDQWR

SD\ RII SHUVRQDO REOLJDWLRQV ZKLFK ZRXOG HQDEOH KLP WR LQYHVW PRUH LQ WKH EXVLQHVV  $P

&RPSO±

        8QGHUWKHWHUPVRIWKH1RWH'DYHQSRUWFRXOGQRWEHJLQWRSD\WKHSULQFLSDOHDUO\XQOHVV

KHSDLGLWDOODWRQFH$P&RPSOsee 1RWH+HFRXOGDQGGLGSD\LQWHUHVWHDUO\WKRXJK

$P&RPSO±see1RWH)RU\HDUV'DYHQSRUWEHOLHYHGKHZDVSD\LQJPRQH\WKDWKH

RZHGRQWKH1RWHEXWKHZDVDFWXDOO\SD\LQJDKHDGRIVFKHGXOHWKHUHE\FUHDWLQJDFUHGLWZLWK

GHIHQGDQWVWRZDUGVIXWXUHREOLJDWLRQV$P&RPSO±

        3XUVXDQWWRWKHWHUPVRIWKH1RWH'DYHQSRUWZRXOGEHLQGHIDXOWLIKHIDLOHGWRPDNHD

SD\PHQWDQGWKDWIDLOXUHFRQWLQXHGIRUIRXUGD\V$P&RPSOsee 1RWH,IKHZDVLQGHIDXOW

GHIHQGDQWV FRXOG IRUHFORVH RQ KLV SURSHUW\  $P &RPSO   see 1RWH  ,Q -DQXDU\ 

GHIHQGDQWVLQIRUPHG'DYHQSRUWWKDWKHZDVLQGHIDXOWRQWKH1RWHEHFDXVHKHKDGIDOOHQEHKLQG

WKHSD\PHQWVRQKLVILUVWPRUWJDJHRQWKHSURSHUW\DQGWKDWWKH\ZHUHDFFHOHUDWLQJWKH1RWHDQG

UHTXLULQJKLPWRSD\WKHIXOOSULQFLSDOE\6HSWHPEHU$P&RPSO±7KHVHWHUPV

ZHUHQRWLQFOXGHGLQWKH1RWHDQG'DYHQSRUWZDVLQIDFWQRWLQGHIDXOWId.'HIHQGDQWV

WKUHDWHQHGWRIRUHFORVHRQ'DYHQSRUW¶VSURSHUW\LIKHGLGQRWPDNHDIXOO³OXPSVXP´SD\PHQW

Id. 7KH\WROG'DYHQSRUWUHSHDWHGO\WKDWKHZDVUHTXLUHGWRPDNHDGGLWLRQDOSD\PHQWVHDFK

PRQWK DQG WKH\ GHPDQGHG WKDW KH SURYLGH WKHP ZLWK ILQDQFLDO LQIRUPDWLRQ DERXW WKH &DIp

Id. ±see ([WR$P&RPSO>'NW@³(PDLOV´'DYHQSRUWFRPSOLHGZLWKPRVW




                                                   

RIWKHVHUHTXHVWVSee $P&RPSO. 'HIHQGDQWVFRQWLQXHGWRPDNHGHPDQGVWKRXJKDQG

WKH\SHUVLVWHGLQWKHLUIDOVHDFFXVDWLRQWKDW'DYHQSRUWZDVLQGHIDXOWId.±see (PDLOV

       'DYHQSRUWILOHGIRU&KDSWHUEDQNUXSWF\SURWHFWLRQLQWKH86%DQNUXSWF\&RXUWIRUWKH

'LVWULFWRI&ROXPELDRQ6HSWHPEHUZKLFKSUHYHQWHGGHIHQGDQWVIURPIRUHFORVLQJRQKLV

SURSHUW\$P&RPSO±7KHEDQNUXSWF\FRXUWDSSURYHG'DYHQSRUW¶VEDQNUXSWF\SODQ

DQG KH FRQWLQXHG PDNLQJ HDUO\ PRQWKO\ SD\PHQWV WR GHIHQGDQWV  Id.  ±  'XULQJ

'DYHQSRUW¶VILUVWEDQNUXSWF\SURFHHGLQJGHIHQGDQWVILOHGWZRSURRIVRIFODLPRQHRQ2FWREHU

DQGWKHRWKHURQ6HSWHPEHUERWKDVVHUWLQJWKDW'DYHQSRUWRZHGRQO\XQGHU

WKH1RWHId.see ([WR$P&RPSO>'NW@([WR$P&RPSO>'NW@

2Q1RYHPEHUGHIHQGDQWVWROG'DYHQSRUWKHKDGEHHQLQGHIDXOWVLQFH1RYHPEHU

$P&RPSO,WZDVDWWKLVSRLQWWKDW'DYHQSRUWREWDLQHGOHJDOFRXQVHODQGUHDOL]HGKHKDG

EHHQRYHUSD\LQJGHIHQGDQWVId.

       2Q 0DUFK   'DYHQSRUW ILOHG D 'HEWRU¶V &RUUHFWHG $SSOLFDWLRQ LQ KLV ILUVW

EDQNUXSWF\ FDVH DOOHJLQJ WKDW GHIHQGDQWV YLRODWHG WKH EDQNUXSWF\ FRXUW¶V RUGHUV ZKHQ WKH\

GHPDQGHG H[WUD PRQWKO\ SD\PHQWV  $P &RPSO    'HIHQGDQWV FRQWHVWHG WKLV DOOHJDWLRQ

FODLPLQJWKDW'DYHQSRUWKDGEHHQLQGHIDXOWVLQFHWKHH[HFXWLRQRIWKH1RWHId.±7KH

EDQNUXSWF\FRXUWGHQLHG'DYHQSRUWUHOLHIDQGGLGQRWGHFLGHKRZPXFKKHRZHGXQGHUWKH1RWH

GHIHQGDQWVWRRNWKHSRVLWLRQWKDWKHRZHGId.±see ([WR$P&RPSO

>'NW@

       'HIHQGDQWVDWWHPSWHGWRIRUHFORVHRQWKHSURSHUW\LQ6HSWHPEHU$P&RPSO

see ([WR$P&RPSO>'NW@2Q2FWREHU'DYHQSRUWILOHGKLVVHFRQG&KDSWHU

EDQNUXSWF\SHWLWLRQWRVWD\WKHDWWHPSWHGIRUHFORVXUHVDOH$P&RPSO±'XULQJWKH

VHFRQG EDQNUXSWF\ FDVH GHIHQGDQWV ILOHG D SURRI RI FODLP DOOHJLQJ WKDW 'DYHQSRUW RZHG



                                                  

 XQGHU WKH 1RWH  Id.  'DYHQSRUW REMHFWHG DQG DUJXHG WKDW KH RZHG RQO\

Id.7KHEDQNUXSWF\FRXUWKHOGDWULDOWRGHWHUPLQHWKHDPRXQWGXHXQGHUWKH

1RWH,WFRQFOXGHGWKDW'DYHQSRUWRZHGGXHWRDFUHGLWLQKLVIDYRUWKDWKHKDGQHYHU

EHHQLQGHIDXOWDQGWKDWGHIHQGDQWV¶UHSUHVHQWDWLRQVUHJDUGLQJKRZPXFK'DYHQSRUWRZHGKLV

NQRZOHGJHDQGWKHFODLPHGDJUHHPHQWVEHWZHHQWKHSDUWLHVFRQWUDU\WRWKHWHUPVRIWKH1RWHZHUH

QRWFUHGLEOHId.see %DQNU0HP%DQNU2UGHU

        7KHFRPSODLQWDOOHJHVWKDWWKURXJKRXWWKHSDUWLHV¶LQWHUDFWLRQVGHIHQGDQWVKDYHKDUDVVHG

'DYHQSRUW DQG WKDW SODLQWLIIV KDYH VXIIHUHG DV D UHVXOW RI GHIHQGDQWV¶ PLVUHSUHVHQWDWLRQV DQG

DFWLRQVUHJDUGLQJWKH1RWHSee $P&RPSO±±±&RXQW

,DOOHJHVZURQJIXOIRUHFORVXUHRQ'DYHQSRUW¶VSURSHUW\$P&RPSO±3ODLQWLIIVDOOHJH

WKDWGHIHQGDQWVLQLWLDWHGIRUHFORVXUHZKHQWKH\NQHZRUVKRXOGKDYHNQRZQWKDW'DYHQSRUWZDV

QRWLQGHIDXOWId. &RXQWV,,DQG9,,DOOHJHWKDWGHIHQGDQWVEUHDFKHGWKHLUFRQWUDFWZLWK'DYHQSRUW

DQG%LJ%HDU&DIpE\LQVWLWXWLQJIRUHFORVXUHSURFHHGLQJVZKHQ'DYHQSRUWZDVQRWLQGHIDXOWRQ

WKH1RWHDQGWKDWWKH\EUHDFKHGWKHGXW\RIJRRGIDLWKDQGIDLUGHDOLQJId.±±

&RXQW,,,DOOHJHVWKDWGHIHQGDQWVYLRODWHG'&&RGHet seq.E\GLVSDUDJLQJSODLQWLIIV¶

EXVLQHVVWKURXJKIDOVHRUPLVOHDGLQJUHSUHVHQWDWLRQVRIPDWHULDOIDFWVId.±3ODLQWLIIV

DOOHJH LQ WKLV &RXUW WKDW GHIHQGDQWV KDUDVVHG 'DYHQSRUW DW ZRUN GLVUXSWHG %LJ %HDU &DIp¶V

RSHUDWLRQV PDGH EDVHOHVV DQG DQRQ\PRXV FRPSODLQWV WR WKH KHDOWK GHSDUWPHQW VSUHDG UXPRUV

DERXWWKH&DIpDQGIDOVHO\OLVWHGWKHSURSHUW\IRUVDOHId.&RXQW,9DOOHJHVWKDWGHIHQGDQWV

HQJDJHGLQXQODZIXOWUDGHSUDFWLFHVLQYLRODWLRQRI'&&RGHId.±&RXQWV

9DQG9,DOOHJHWKDWGHIHQGDQWVWRUWLRXVO\LQWHUIHUHGZLWKSODLQWLIIV¶EXVLQHVVDQGFDXVHGSODLQWLIIV

ILQDQFLDOKDUGVKLSE\LQVWLWXWLQJZURQJIXOIRUHFORVXUHSURFHHGLQJVDQGFRQGXFWLQJLQSHUVRQVLW

LQVDW%LJ%HDU&DIpId.±



                                                    

                                    67$1'$5'2)5(9,(:

        ³7RVXUYLYHD>5XOHE@PRWLRQWRGLVPLVVDFRPSODLQWPXVWFRQWDLQVXIILFLHQWIDFWXDO

PDWWHUDFFHSWHGDVWUXHWRVWDWHDFODLPWRUHOLHIWKDWLVSODXVLEOHRQLWVIDFH´Ashcroft v. Iqbal

86LQWHUQDOTXRWDWLRQPDUNVRPLWWHGaccord Bell Atl. Corp. v. Twombly

86,QUXOLQJXSRQDPRWLRQWRGLVPLVVIRUIDLOXUHWRVWDWHDFODLPDFRXUW

PD\RUGLQDULO\FRQVLGHURQO\³WKHIDFWVDOOHJHGLQWKHFRPSODLQWGRFXPHQWVDWWDFKHGDVH[KLELWV

RULQFRUSRUDWHGE\UHIHUHQFHLQWKHFRPSODLQWDQGPDWWHUVDERXWZKLFKWKH&RXUWPD\WDNHMXGLFLDO

QRWLFH´Gustave-Schmidt v. Chao)6XSSG''&FLWDWLRQVRPLWWHG

                                             $1$/<6,6

        'HIHQGDQWVKDYHPRYHGWRGLVPLVVDOOVHYHQFRXQWVLQWKHDPHQGHGFRPSODLQWXQGHUWKH

GRFWULQHRIres judicata'HIV¶0HPDW7KHGRFWULQHEDUVSDUWLHV³IURPUHOLWLJDWLQJLVVXHV

WKDW ZHUH RU FRXOG KDYH EHHQ UDLVHG´LQDSUHYLRXVDFWLRQAllen v. McCurry  86  

 FLWLQJ Cromwell v. Cty. of Sac  86     8QGHU WKLV SULQFLSOH ³D

VXEVHTXHQWODZVXLWZLOOEHEDUUHGLIWKHUHKDVEHHQSULRUOLWLJDWLRQLQYROYLQJWKHVDPHFODLPV

RUFDXVHRIDFWLRQEHWZHHQWKHVDPHSDUWLHVRUWKHLUSULYLHVDQGWKHUHKDVEHHQDILQDOYDOLG

MXGJPHQWRQWKHPHULWVE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQ´Smalls v. United States

)G'&&LUFLWDWLRQVRPLWWHG7KHVHWUDGLWLRQDOUXOHVRIres judicata³DSSO\

WRWKHGHFLVLRQVRIEDQNUXSWF\FRXUWV´Katchen v. Landy86FLWLQJChicot

Cty. Drainage Dist. v. Baxter State Bank86±6LQFHDOOIRXUHOHPHQWV

RIres judicataKDYHEHHQPHWLQWKLVFDVHSODLQWLIIVDUHEDUUHGIURPEULQJLQJWKHLUFODLPVLQWKH

SUHVHQWDFWLRQ




                                                   

,     3ODLQWLIIV¶FODLPVFRQVWLWXWHWKHVDPHFODLPVRUFDXVHRIDFWLRQ

        ³:KHWKHUWZRFDVHVLPSOLFDWHWKHVDPHFDXVHRIDFWLRQWXUQVRQZKHWKHUWKH\VKDUHWKH

VDPHµQXFOHXVRIIDFWV¶´Drake v. FAA)G'&&LUTXRWLQJPage v. United

States  )G   '& &LU   ³>,@W LV WKH IDFWV VXUURXQGLQJ WKH WUDQVDFWLRQ RU

RFFXUUHQFH ZKLFK RSHUDWH WR FRQVWLWXWH WKH FDXVH RI DFWLRQ QRW WKH OHJDO WKHRU\ XSRQ ZKLFK D

OLWLJDQWUHOLHV´Page)GDWTXRWLQJExpert Elec., Inc. v. Levine)G

G &LU   7KH '& &LUFXLW KDV ³HPEUDFHG WKH 5HVWDWHPHQW 6HFRQG RI -XGJPHQWV¶

SUDJPDWLF WUDQVDFWLRQDO DSSURDFK WR GHWHUPLQLQJ ZKDW FRQVWLWXWHV D FDXVH RI DFWLRQ´ DQG KDV

H[SODLQHGWKDWWKH5HVWDWHPHQWJLYHV³ZHLJKWWRVXFKFRQVLGHUDWLRQVDVZKHWKHUWKHIDFWVDUHUHODWHG

LQWLPHVSDFHRULJLQRUPRWLYDWLRQ´U.S. Indus., Inc. v. Blake Constr. Co.)G

'&&LUTXRWLQJ5HVWDWHPHQW6HFRQGRI-XGJPHQWV7KHGHWHUPLQDWLRQ

RIZKHWKHUWZRFDVHVLQYROYHWKHVDPHFDXVHRIDFWLRQUHTXLUHVFRQVLGHUDWLRQRIQRWRQO\FODLPV

WKDWZHUHDFWXDOO\UDLVHGLQSULRUOLWLJDWLRQEXWDOVRPDWWHUVWKDW³FRXOGKDYHEHHQUDLVHGLQWKDW

DFWLRQ´Allen86DWFLWLQJCromwell86DW

        +HUHDOORISODLQWLIIV¶FODLPVDULVHIURPWKHVDPHQXFOHXVRIIDFWVLQYROYHGLQ'DYHQSRUW¶V

&KDSWHU  SURFHHGLQJ DQG WKH SURRI RI FODLP GHFLGHG E\ WKH EDQNUXSWF\ FRXUW  See $P

&RPSO±%DQNU0HP%RWKGLVSXWHVLQYROYHWKHLQWHUSUHWDWLRQDQGHQIRUFHPHQWRIWKH

1RWH'DYHQSRUW¶VSD\PHQWVXQGHUWKH1RWHDQGGHIHQGDQWV¶DWWHPSWVWRIRUHFORVHRQWKHSURSHUW\

See$P&RPSO±%DQNU0HP

        3ODLQWLIIVDUJXHWKDWWKHLUQHZFODLPVGRQRWPHHWWKHWUDQVDFWLRQDOWHVWEHFDXVHWKHIDFWV

VXUURXQGLQJWKHSUHVHQWFODLPV³LQYROYHDVXEVWDQWLDOO\PRUHH[SDQVLYHWLPHVSDFHRULJLQDQG

PRWLYHWKDQWKHOLPLWHGIDFWVUHVROYHGE\WKH%DQNUXSWF\&RXUW´3OV¶2SSDW%XWLWGRHV

QRWPDWWHUZKDWIDFWXDOTXHVWLRQVWKHSUHYLRXVFRXUWDFWXDOO\UHVROYHGSee Drake)GDW



                                                      

7KHGLVSRVLWLYHLVVXHLVZKHWKHUWKHQHZFODLPVDULVHRXWRIWKHVDPHVHWRIIDFWVDQGZKHWKHUWKH

SODLQWLIIcould KDYHUDLVHGWKHPLQWKHSUHYLRXVSURFHHGLQJId.+HUHWKHUHDUHQRQHZIDFWVJLYLQJ

ULVH WR QHZ SRVVLEOH FODLPV DQG SODLQWLIIV DUH ³VLPSO\ UDLVLQJ D QHZ OHJDO WKHRU\´ ZKLFK LV

³SUHFLVHO\ZKDWLVEDUUHGE\UHVMXGLFDWD´Apotex, Inc. v. FDA)G±'&&LU



        3ODLQWLIIV DOVR DUJXH WKDW ZKHQres judicata LV DSSOLHG LQ WKH EDQNUXSWF\ FRQWH[W FRXUWV

FRQVLGHU ZKHWKHU D VXEVHTXHQW LQGHSHQGHQW MXGJPHQW ZRXOG ³LPSDLU GHVWUR\ FKDOOHQJH RU

LQYDOLGDWHWKHHQIRUFHDELOLW\RUHIIHFWLYHQHVV´RIWKHEDQNUXSWF\GHFLVLRQZKHQGHWHUPLQLQJLIWKH

DFWLRQLQYROYHVWKHVDPHFODLPVRUFDXVHVRIDFWLRQDVWKHEDQNUXSWF\SURFHHGLQJ3O¶V2SSDW

TXRWLQJIn re Residential Capital, LLC%5%DQNU6'1$QGFRXUWV

KDYHUHOLHGXSRQWKDWWKHRU\WREDUVXEVHTXHQWFODLPV%XWSODLQWLIIVPDLQWDLQWKDWWKHQHZFODLPV

VKRXOGEHDOORZHGWRJRIRUZDUGEHFDXVHWKH³ULJKWVRULQWHUHVWVHVWDEOLVKHGLQWKHSULRUMXGJPHQW

ZRXOG>not@EHGHVWUR\HGRULPSDLUHGE\SURVHFXWLRQ´RIWKLVDFWLRQ3OV¶2SSDW±FLWLQJ

Siegel v. Fed. Home Loan Mortg. Corp.  )G   WK &LU  HPSKDVLV DGGHG





         See, e.g. Capitol Hill Grp. v. Pillsbury, Winthrop, Shaw, Pittman, LLC)G
'&&LUDSSO\LQJWKH³LPSDLUPHQW´IDFWRUWRFRXQWHUFODLPVDVVHUWHGLQWKHEDQNUXSWF\
FRQWH[WDQGEDUULQJVXEVHTXHQWPDOSUDFWLFHFODLPVDJDLQVWDQDWWRUQH\DIWHUWKHEDQNUXSWF\FRXUW
KDG SUHYLRXVO\ DZDUGHG DWWRUQH\V¶ IHHV DQG FRPPHQWHG RQ WKH DGHTXDF\ RI WKH DWWRUQH\¶V
UHSUHVHQWDWLRQ Robertson v. Cartinhour)6XSSG''&SUHFOXGLQJFODLP
XQGHU res judicata VLQFH ³LW ZRXOG HVVHQWLDOO\ QXOOLI\ WKH MXU\¶V ILQGLQJV´ LQ WKH SUHYLRXV
EDQNUXSWF\OLWLJDWLRQMarbury Law Grp., PLLC v. Carl)6XSSG''&
QRWLQJWKDWWKH³QXOOLILFDWLRQH[FHSWLRQ´LV³QDUURZ´DQG³SURYLGHVWKDWDSDUW\will EHSUHFOXGHG
IURPEULQJLQJDIXWXUHVXLWRQDFODLPWKDWFRXOGKDYHEHHQDVVHUWHGLQDSULRUDFWLRQ´HPSKDVLV
LQRULJLQDOsee also Corbett v. MacDonald Moving Servs., Inc.)G±G&LU
REVHUYLQJWKDWWKH³LPSDLUPHQW´IDFWRULV³DQDVSHFWIRUWKHWHVWIRULGHQWLW\RIWKHFDXVHV
RI DFWLRQ´ EXW XOWLPDWHO\ FRQFOXGLQJ WKDW WKH FDXVHV RI DFWLRQ ZHUH WKH VDPH EHFDXVH WKH\
³LQYROYH>G@WKHVDPHWUDQVDFWLRQ´VRWKHFODLPVZHUHEDUUHG
                                                     

+RZHYHUSODLQWLIIVKDYHQRWSRLQWHGWRDQ\DXWKRULW\WKDWKROGVWKDWDQDEVHQFHRILPSDLUPHQWLV

UHOHYDQWWRWKHres judicata DQDO\VLV

        %HFDXVHDOORIWKHIDFWVLQWKHFRPSODLQWDULVHRXWRIWKHVDPHORDQWUDQVDFWLRQWKDWVHUYHG

DVWKHEDVLVIRUWKHEDQNUXSWF\SURFHHGLQJWKH&RXUWFRQFOXGHVWKDWWKHFODLPVFRQVWLWXWHWKHVDPH

FDXVHRIDFWLRQIRUSXUSRVHVRIres judicata

,,    3ODLQWLIIV¶FODLPVDUHEHWZHHQWKHVDPHSDUWLHVRUWKHLUSULYLHV

        7KH GRFWULQH RI res judicata DSSOLHV RQO\ LI WKH SULRU MXGJPHQW ZDV EHWZHHQ ³WKH VDPH

SDUWLHVRUWKHLUSULYLHV´Drake)GDWTXRWLQJParklane Hosiery Co. v. Shore86

Q+HUHWKHSULRUEDQNUXSWF\SURFHHGLQJZDVEHWZHHQGHIHQGDQWVDQGSODLQWLII

'DYHQSRUWRQO\EXWVLQFH%LJ%HDU&DIpLVLQSULYLW\ZLWK'DYHQSRUWIRUres judicata SXUSRVHV

WKLVHOHPHQWRIres judicata LVPHW

        ³7KH WHUP µSULYLW\¶ LV DQ HOXVLYH FRQFHSW ZLWKRXW DQ\ SUHFLVH GHILQLWLRQ RI JHQHUDO

DSSOLFDELOLW\,WLVVXIILFLHQWWKDWWKHZRUGGHVLJQDWHVDSHUVRQVRLGHQWLILHGLQLQWHUHVWZLWKD



          3ODLQWLIIVSRLQWWREvans v. First Mount Vernon, ILA)6XSSG''&
WRVXSSRUWWKHLUDVVHUWLRQWKDWWKHFXUUHQWFODLPVGRQRWFRQVWLWXWHWKHVDPHFDXVHRIDFWLRQEHFDXVH
WKH\ GR QRW LPSDLU WKH EDQNUXSWF\ FRXUW¶V MXGJPHQW  3OV¶ 2SS DW   %XW WKH FDVH LV
GLVWLQJXLVKDEOH DQG LW ZDV QRW GHFLGHG RQ WKDW EDVLV  ,Q Evans WKH SODLQWLII FRQVHQWHG WR KHU
&KDSWHUFRQILUPDWLRQLQEDQNUXSWF\FRXUWDQGGLGQRWREMHFWWRDQ\FODLPV)6XSSGDW
±7KHFRXUWKHOGWKDWFODLPVDULVLQJRXWRIWKHFRQILUPDWLRQZHUHQRWEDUUHGE\res judicata
EHFDXVH³LVVXHVWKDWPXVWEHUHVROYHGWKURXJKDGYHUVDU\SURFHHGLQJVDUHQRWSDUWRIWKH&KDSWHU
FRQILUPDWLRQSURFHVVDQGXQOHVVWKH\DUHDFWXDOO\OLWLJDWHG&KDSWHUSODQFRQILUPDWLRQVZLOO
QRWKDYHSUHFOXVLYHHIIHFWDVWRWKRVHLVVXHV´Id.DW+HUHSODLQWLIIVGLGFKDOOHQJHGHIHQGDQWV¶
SURRIRIFODLPLQWKHEDQNUXSWF\SURFHHGLQJVDQGWKRVHLVVXHVZHUHDFWXDOO\OLWLJDWHGSee%DQNU
0HPDW)XUWKHUEvans QHYHUPHQWLRQVWKH³LPSDLUPHQW´IDFWRUEXWUDWKHUUHOLHVRQWKHJHQHUDO
res judicataIDFWRUVLQFRPLQJWRLWVGHFLVLRQ7KHFRXUWIRXQGWKDWWKHSODLQWLII¶VFODLPVZHUHQRW
EDUUHG EHFDXVH ³WKH\ KD>G@ QRW EHHQ VXEMHFW WR D ILQDO MXGJPHQW RQ WKH PHULWV´  Id. DW 
3ODLQWLIIV DOVR FLWH Gaudin v. Saxon Mortgage Services, Inc.  )6XSS G  1' &DO
 IRU WKH VDPH SURSRVLWLRQ  3OV¶ 2SS DW    +RZHYHU Gaudin QHYHU GLVFXVVHV WKH
LPSDLUPHQWWKHRU\See Gaudin)6XSSGDW7KH&RXUWKHOGWKDWres judicata GLGQRW
EDUWKHSODLQWLII¶VVXEVHTXHQWDFWLRQEHFDXVH³LW>GLG@QRWLPSOLFDWHDQ\RIWKHPDWWHUVWKDWZHUH
UDLVHGE\>WKHSODLQWLII¶V@SURRIRIFODLPLQWKHEDQNUXSWF\SURFHHGLQJ´Id.


                                                       

SDUW\WRIRUPHUOLWLJDWLRQWKDWKHUHSUHVHQWVSUHFLVHO\WKHVDPHOHJDOULJKWLQUHVSHFWWRWKHVXEMHFW

PDWWHULQYROYHG´Jefferson Sch. of Soc. Sci. v. Subversive Activities Control Bd.)G

'& &LU   :KHQ WZR SDUWLHV DUH LQ SULYLW\ WKHLU UHODWLRQVKLS ³LV VXFK WKDW D MXGJPHQW

LQYROYLQJRQHRIWKHPPD\MXVWO\EHFRQFOXVLYHXSRQWKHRWKHU>@´HYHQWKRXJKWKHRWKHUZDVQRW

DSDUW\WRWKHMXGJPHQWGill & Duffus Servs., Inc. v. A. M. Nural Islam)G'&

&LU

        ³>1@RQSDUW\ SUHFOXVLRQ PD\ EH MXVWLILHG EDVHG RQ D YDULHW\ RI SUHH[LVWLQJ µVXEVWDQWLYH

OHJDOUHODWLRQVKLS>V@¶EHWZHHQWKHSHUVRQWREHERXQGDQGDSDUW\WRWKHMXGJPHQW´DVZHOODVZKHQ

DSDUW\ZDV³µDGHTXDWHO\UHSUHVHQWHGE\VRPHRQHZLWKWKHVDPHLQWHUHVWVZKR>ZD@VDSDUW\¶WRWKH

VXLW´Taylor v. Sturgell86FLWDWLRQVRPLWWHGseeRemy Enter. Grp., LLC

v. Davis)6XSSG±''&ILQGLQJ//&ZDVLQSULY\ZLWKLWVVROHPHPEHU

IRUSXUSRVHVRIFODLPSUHFOXVLRQYing Qing Lu v. Lezell)6XSSG''&

FRQFOXGLQJWKDWWKHSDUWLHVZHUHLQSULYLW\EHFDXVHWKHUHZDVQR³PHDQLQJIXOGLVWLQFWLRQEHWZHHQ

>SODLQWLII@WKHLQGLYLGXDODQGKLVFRPSDQ\´

        'DYHQSRUWWKHSDUW\WRWKHSULRUEDQNUXSWF\SURFHHGLQJsee%DQNU0HPDW³PDLQWDLQV

DRZQHUVKLSLQWHUHVW´LQ%LJ%HDU&DIp$P&RPSO,QOLJKWRIWKLVVXEVWDQWLYHOHJDO

UHODWLRQVKLS'DYHQSRUWFDQEHVDLGWRKDYHUHSUHVHQWHGWKH&DIp¶VLQWHUHVWVLQWKHSULRUEDQNUXSWF\

SURFHHGLQJVRDVWRSUHFOXGHWKH&DIpIURPUHDVVHUWLQJFODLPVWKDWZHUHRUFRXOGKDYHEHHQPDGH

LQWKHSULRUFDVH,QGHHGWKHRZQHUVKLSRIWKH&DIpDQGGHIHQGDQWV¶HIIRUWVWRIRUHFORVHRQWKH

SURSHUW\ZHUHWKHGULYLQJIDFWRUEHKLQGWKHHQWLUHEDQNUXSWF\SURFHHGLQJ





         7KH&RXUWQRWHGWKDW³>T@XDOLI\LQJUHODWLRQVKLSVLQFOXGHbut are not limited toSUHFHGLQJ
DQGVXFFHHGLQJRZQHUVRISURSHUW\EDLOHHDQGEDLORU>@DVVLJQHHDQGDVVLJQRU´DQG³VXLWVEURXJKW
E\WUXVWHHVJXDUGLDQVDQGRWKHUILGXFLDULHV´Taylor86DWHPSKDVLVDGGHG
                                                      

        3ODLQWLIIV PDLQWDLQ WKDW %LJ %HDU &DIp FDQQRW EH IRXQG WR EH LQ SULYLW\ ZLWK 'DYHQSRUW

EHFDXVH³%LJ%HDUKDGQRLQWHUHVWZKDWVRHYHULQWKH>EDQNUXSWF\@PDWWHU´3OV¶2SSDW%XW

SODLQWLIIV¶DPHQGHGFRPSODLQWDOOHJHVWKDWWKH&DIpZDV³XVHGWRVHFXUHWKH1RWH´WKH1RWHZDV

LQWHQGHGWR³UHGXFHWKHILQDQFLDOSUHVVXUHRQ'DYHQSRUWDQGDOORZKLPWRLQYHVWPRUHUHVRXUFHV

LQWR%LJ%HDU´WKHEDQNUXSWF\SURFHHGLQJZDVLQVWLWXWHGWRIRUHVWDOOIRUHFORVXUHRQWKH&DIpDQG

WKDWGXULQJWKHEDQNUXSWF\SURFHHGLQJGHIHQGDQWVGHPDQGHG³ILQDQFLDOLQIRUPDWLRQRQ%LJ%HDU

FODLPLQJWKDWWKH\ZHUHHQWLWOHGWRWKHLQIRUPDWLRQWRHQVXUHWKHLUµLQYHVWPHQW¶ZDVVDIH´$P

&RPSO±±±*LYHQWKRVHIDFWVDQG'DYHQSRUW¶VVROHRZQHUVKLSRIWKH

EXVLQHVVWKH&RXUWILQGVSODLQWLIIVWREHLQSULYLW\IRUres judicataSXUSRVHV

,,,   7KHSULRUEDQNUXSWF\SURFHHGLQJZDVDILQDOYDOLGMXGJPHQWRQWKHPHULWV

        $MXGJPHQWRQWKHPHULWVLVRQHWKDWUXOHVRQWKHVXEVWDQWLYHJURXQGVRIWKHFODLPQRWRQ

GHIHFWVRIIRUPRUSURFHGXUHSee United States v. Kearney)G'&&LU

3ODLQWLIIVGRQRWGLVSXWHWKDWWKHEDQNUXSWF\SURFHHGLQJZDVDILQDOYDOLGMXGJPHQWRQWKHPHULWV

3OV¶ 2SS DW ± ³'HIHQGDQWV DUJXH    DQG >S@ODLQWLIIV GR QRW GLVSXWH WKDW WKH EDQNUXSWF\

FRXUW>¶V@UXOLQJFRQVWLWXWHVDµILQDOYDOLGMXGJPHQW¶RQWKHSUHFLVHDPRXQW'DYHQSRUWRZHG

XQGHUWKHQRWH´7KHUHIRUHWKLVHOHPHQWRIres judicata LVVDWLVILHG

,9    7KHEDQNUXSWF\FRXUWLVDFRXUWRIFRPSHWHQWMXULVGLFWLRQ

        7KH6XSUHPH&RXUWKDVGHVFULEHGD³FRXUWRIFRPSHWHQWMXULVGLFWLRQ´DV³DFRXUWZLWKDQ

H[LVWLQJVRXUFHRIVXEMHFWPDWWHUMXULVGLFWLRQ´Lightfoot v. Cendant Mortg. Corp.6&W

FLWLQJEx parte Phenix Ins. Co.86+HUHWKHEDQNUXSWF\FRXUWKDG

MXULVGLFWLRQRYHUGHIHQGDQWV¶SURRIRIFODLPDJDLQVW'DYHQSRUWsee 86&EDQG

SODLQWLIIVGRQRWDUJXHWKDWWKHEDQNUXSWF\FRXUWZDVQRWDFRXUWRIFRPSHWHQWMXULVGLFWLRQUHJDUGLQJ

WKLVPDWWHU5DWKHUWKH\DUJXHWKDWWKHFODLPVWKH\QRZEULQJEHIRUHWKLV&RXUWDUHFODLPVRYHU



                                                      

ZKLFKWKHEDQNUXSWF\FRXUWODFNHGMXULVGLFWLRQXQGHUStern v. Marshall863OV¶

2SSDW±

        %DQNUXSWF\ FRXUWV KDYH MXULVGLFWLRQ WR ³KHDU DQG HQWHU ILQDO MXGJPHQWV LQ µDOO FRUH

SURFHHGLQJV XQGHU WLWOH ¶´  Stern  86 DW  TXRWLQJ  86&E  ³>&@RUH

SURFHHGLQJVDUHWKRVHWKDWDULVHLQDEDQNUXSWF\FDVHRUXQGHU7LWOH´Id.DW7KH\³LQFOXGH

EXWDUHQRWOLPLWHGWR´VL[WHHQGLIIHUHQWW\SHVRIPDWWHUVVXFKDVWKH³DOORZDQFHRUGLVDOORZDQFH

RIFODLPVDJDLQVWWKHHVWDWH´DVZHOODV³FRXQWHUFODLPVE\WKHHVWDWHDJDLQVWSHUVRQVILOLQJFODLPV

DJDLQVWWKHHVWDWH´86&E:LWKUHVSHFWWRQRQFRUHFODLPVZKLFKDUH³RWKHUZLVH

UHODWHGWRDFDVHXQGHUWLWOH´EDQNUXSWF\FRXUWVKDYHVWDWXWRU\DXWKRULW\WRKHDUWKHSURFHHGLQJV

DQG³VXEPLWSURSRVHGILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZWRWKHGLVWULFWFRXUW´F

7KHGLVWULFWFRXUWPXVWWKHQUHYLHZWKHSURSRVHGILQGLQJVDQGFRQFOXVLRQVde novoDQGHQWHUDQ\

ILQDOMXGJPHQWId. 7KHRQHVWDWXWRU\H[FHSWLRQWRWKLVJHQHUDOUXOHLVLIDOOSDUWLHVFRQVHQWWKH

EDQNUXSWF\MXGJHPD\³KHDUDQGGHWHUPLQHDQG>@HQWHUDSSURSULDWHRUGHUVDQGMXGJPHQWV´DVLI

WKHSURFHHGLQJZHUHFRUHF

        ,QStern v. MarshallWKH6XSUHPH&RXUWGHWHUPLQHGWKDWVRPHFODLPVODEHOHGE\&RQJUHVV

DV³FRUH´PD\QRWEHDGMXGLFDWHGE\DEDQNUXSWF\FRXUWLQWKHPDQQHUGHVFULEHGE\VWDWXWHSee

Stern  86 DW  see also  86&  E  ,W KHOG WKDW DOWKRXJK FRXQWHUFODLPV DUH

JHQHUDOO\ODEHOHGDV³FRUH´SURFHHGLQJVEDQNUXSWF\MXGJHVGRQRWKDYHWKHFRQVWLWXWLRQDODXWKRULW\

XQGHU$UWLFOH,,,WRHQWHUILQDOMXGJPHQWVRQFHUWDLQFRXQWHUFODLPVVXFKDVWKRVHDULVLQJXQGHU

VWDWHFRPPRQODZSee Stern86DWExec. Benefits Ins. Agency v. Arkison6&W

7KHVHFODLPVDUHQRZUHIHUUHGWRDVStern FODLPVSee Stern 86DW

Exec. Benefits Ins. Agency  6 &W DW   GHVFULELQJ D Stern FODLP DV ³D FODLP




                                                    

GHVLJQDWHGIRUILQDODGMXGLFDWLRQLQWKHEDQNUXSWF\FRXUWDVDVWDWXWRU\PDWWHUEXWSURKLELWHGIURP

SURFHHGLQJLQWKDWZD\DVDFRQVWLWXWLRQDOPDWWHU´

        ,QExecutive Benefits Insurance Agency v. ArkisonWKH6XSUHPH&RXUWIXUWKHUFODULILHGWKDW

³ZKHQDEDQNUXSWF\FRXUWLVSUHVHQWHGZLWK>DStern@FODLPWKHSURSHUFRXUVHLVWRLVVXHSURSRVHG

ILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZ´MXVWOLNHWKHEDQNUXSWF\FRXUWZRXOGGRLIWKHFODLPZDV

QRQFRUH  Exec. Benefits6&W DWVWDWLQJWKDWWKHEDQNUXSWF\VWDWXWH SHUPLWV

Stern FODLPV WR SURFHHG DV QRQFRUH SURFHHGLQJV see Stern  86 DW  H[SODLQLQJ WKDW

UHPRYDO RI FHUWDLQ VWDWH ODZ FRXQWHUFODLPV IURP FRUH EDQNUXSWF\ MXULVGLFWLRQ GRHV QRW

³PHDQLQJIXOO\FKDQJH>@WKHGLYLVLRQRIODERULQWKHFXUUHQWVWDWXWH´IRUEDQNUXSWF\FRXUWV7KH

6XSUHPH&RXUWZHQWRQHVWHSIXUWKHULQWellness International NetworkLtd. v. SharifKROGLQJ

WKDWSDUWLHVPD\FRQVHQWWRWKHILQDODGMXGLFDWLRQRIStern FODLPVE\DEDQNUXSWF\FRXUWMXVWDV

WKH\PD\GRZLWKUHJDUGWRQRQFRUHFODLPV6&W±³>:@HFRQFOXGH

WKDWDOORZLQJEDQNUXSWF\OLWLJDQWVWRZDLYHWKHULJKWWR$UWLFOH,,,DGMXGLFDWLRQRIStern FODLPVGRHV

QRWXVXUSWKHFRQVWLWXWLRQDOSUHURJDWLYHVRI$UWLFOH,,,FRXUWV´

        7KH'&&LUFXLWKDVQRWUXOHGRQZKHWKHUres judicataDSSOLHVWRQRQFRUHFODLPVLIWKH

SDUWLHVGLGQRWUDLVHWKRVHFODLPVLQDSULRUEDQNUXSWF\SURFHHGLQJ%XWDOPRVWHYHU\&LUFXLWWKDW

KDVDGGUHVVHGWKLVLVVXHKDVKHOGWKDWres judicataDSSOLHVWRFODLPVWKDWFRXOGKDYHEHHQEURXJKW

LQWKHEDQNUXSWF\SURFHHGLQJUHJDUGOHVVRIZKHWKHUWKRVHFODLPVZRXOGKDYHEHHQFRUHRUQRQ

FRUHSee, e.g. In re Int’l Nutronics )G±WK&LUKROGLQJWKDWQRQFRUH

FODLPVQRWUDLVHGLQEDQNUXSWF\SURFHHGLQJZHUHEDUUHGE\res judicataEHFDXVHWKH\FRXOGKDYH

EHHQDVVHUWHGZKLFKLVHQRXJKIRUres judicataSXUSRVHVHYHQLIWKHEDQNUXSWF\FRXUWFRXOGQRW

KDYHUHQGHUHGDILQDOGHFLVLRQPlotner v. AT&T Corp.)GWK&LU

VDPHCoreStates Bank, N.A. v. Huls Am., Inc.)GG&LUVDPHSanders



                                                   

Confectionery Prod., Inc. v. Heller Fin., Inc.)GWK&LUVDPHSure-Snap

Corp. v. State St. Bank & Tr. Co.)G±G&LUVDPH7KHVHGHFLVLRQV

ILQGLQJ res judicata DSSOLFDEOH WR QRQFRUH EDQNUXSWF\ SURFHHGLQJV UHVW RQ WKH WKHRU\ WKDW WKH

EDQNUXSWF\ FRXUW FRXOG KDYH UHQGHUHG D ILQDO MXGJPHQW RQ WKH QRQFRUH FODLPV LI WKH SDUWLHV

FRQVHQWHGDQGWKDWHYHQZLWKRXWWKHSDUWLHV¶FRQVHQWWKHEDQNUXSWF\FRXUWFRXOGKDYHKHDUGWKH

QRQFRUHFODLPVDQGGHYHORSHGSURSRVHGILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZDQGWKRVHFODLPV

ZRXOGKDYHWKHQEHHQGHFLGHGE\WKHGLVWULFWFRXUWSee, e.g. In re Int’l Nutronics)GDW

see also 86&F±7KXVWKHZHLJKWRIH[LVWLQJDXWKRULW\LVLQIDYRURIDSSO\LQJ

res judicata WRDQ\QRQFRUHFODLPWKDWFRXOGKDYHEHHQEURXJKWLQWKHEDQNUXSWF\SURFHHGLQJDQG

WKH&RXUWZLOODSSO\WKDWUHDVRQLQJKHUH

        1RFRXUWKDV\HWDGGUHVVHGZKHWKHUWKHORJLFEHKLQGWKHVHFDVHVZRXOGDOVRDSSO\WRStern

FODLPV+RZHYHUWKH6XSUHPH&RXUWLWVHOIKDVVDLGWKDWLWVGHFLVLRQLQSternGLGQRWFKDQJHWKH

GLYLVLRQRIODERUIRUEDQNUXSWF\FRXUWVStern86DWDQGLWKDVFODULILHGWKDWStern FODLPV

DUHWREHWUHDWHGDVQRQFRUHFODLPVSee Exec. Benefits6&WDW6RDEVHQWH[SOLFLW





         7ZRFLUFXLWVKDYHKHOGWKDWres judicataGRHVQRWDSSO\LIWKHFODLPVZRXOGKDYHEHHQQRQ
FRUHSURFHHGLQJVSee Barnett v. Stern)G±WK&LUH[SODLQLQJWKDWQRQ
FRUHFODLPQRWUDLVHGLQEDQNUXSWF\SURFHHGLQJZDVQRWEDUUHGE\res judicataEHFDXVHres judicata
FDQRQO\EDUSUHYLRXVO\XQDVVHUWHGFRUHFODLPVHowell Hydrocarbons, Inc. v. Adams)G
WK&LUVDPH7KHVHFDVHVKRZHYHUGR³QRWWDNHDFFRXQWRIWKHIDFWWKDWDQRQ
FRUHFODLPFDQEHDVVHUWHGLQEDQNUXSWF\FRXUWHYHQWKRXJKILQDOGHFLVLRQZLOOWDNHSODFHLQGLVWULFW
FRXUW´  In re Int’l Nutronics  )G DW   0RUHRYHU ERWK &LUFXLWV KDYH VXEVHTXHQWO\
TXHVWLRQHGWKHVHSUHYLRXVKROGLQJVSee Matrix IV, Inc. v. Am. Nat’l Bank & Tr. Co.)G
±WK&LUVWDWLQJWKDWVLQFHBarnettWKH6HYHQWK&LUFXLW³KDVFRQWLQXHGWRDSSO\
res judicata LQ WKH EDQNUXSWF\ FRQWH[W ZLWKRXW UHIHUHQFH WR WKH FRUHQRQFRUH GLVWLQFWLRQ´ EXW
UHIXVLQJWRRYHUWXUQWKHFDVHEHFDXVHLWFRXOGGHFLGHWKHFXUUHQWFDVHRQQDUURZHUJURXQGVIn re
Baudoin)GQWK&LUVWDWLQJLQDIRRWQRWHWKDWWKH&LUFXLWLVQRWVXUH
WKDW ³EDQNUXSWF\ MXULVGLFWLRQ PXVW DOZD\V EH FRUH LQ RUGHU WR EH µFRPSHWHQW¶ IRU res judicata
SXUSRVHV´
                                                   

GLUHFWLRQIURPWKH&LUFXLWWRWKHFRQWUDU\LWDSSHDUVDSSURSULDWHWRDSSO\WKHUXOHWKDWZRXOGDSSO\

WRRWKHUQRQFRUHFODLPV

        +HUHDOWKRXJKWKHEDQNUXSWF\FRXUWFRXOGQRWKDYHLVVXHGDILQDOMXGJPHQWRQSODLQWLIIV¶

QRQFRUHRUStern FODLPVZLWKRXWWKHSDUWLHV¶FRQVHQWsee Wellness Int’l6&WDW±

SODLQWLIIVFRXOGKDYHEURXJKWWKHLUFXUUHQWFODLPVLQWKHEDQNUXSWF\SURFHHGLQJ Stern86

DW7KHEDQNUXSWF\FRXUWZRXOGKDYHWKHQLVVXHGDILQDOMXGJPHQWLIWKHSDUWLHVKDGFRQVHQWHG

RULWZRXOGKDYHVXEPLWWHGSURSRVHGILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZWRWKHGLVWULFWFRXUW

DQGWKHGLVWULFWFRXUWZRXOGKDYHUHQGHUHGDILQDOMXGJPHQWDVSDUWRIWKDWSURFHHGLQJSee id.DW

Exec. Benefits6&WDW86&F±7KHEDQNUXSWF\

FRXUWZDVWKHUHIRUHDFRXUWRIFRPSHWHQWMXULVGLFWLRQDVWRDOORISODLQWLIIV¶FODLPVDQGWKLVODVW

HOHPHQWRIres judicata LVVDWLVILHG

        

        

        

        

        

        




         7KH&RXUWGRHVQRWQHHGWRGHFLGHZKHWKHUSODLQWLIIV¶SUHVHQWFODLPVZRXOGKDYHEHHQFRUH
RUQRQFRUHSURFHHGLQJVEHFDXVHLWLVXOWLPDWHO\LUUHOHYDQWWRWKHDSSOLFDWLRQRIres judicata See
Plotner)GDWH[SODLQLQJWKDWWKHFRXUWGLGQRWKDYHWRGHFLGHZKHWKHUFODLPVZHUH
FRUHRUQRQFRUHEHFDXVH³WKDWGHWHUPLQDWLRQKDVQRHIIHFWRQWKHGLVSRVLWLYHLVVXHRIUHVMXGLFDWD´
+RZHYHULWGRHVDSSHDUWKDWSODLQWLIIV¶FODLPVZRXOGEHFDWHJRUL]HGDVHLWKHUQRQFRUHFODLPVRU
Stern FODLPVSee Stern86DW±ILQGLQJDFRXQWHUFODLPIRUWRUWLRXVLQWHUIHUHQFHZDV
QRWD³FRUH´FODLPDQGEHFDPHDStern FODLPVan Dorn Retail Mgmt., Inc. v. Sovran Bank/DC
Nat’l, Inc.1R:/DWQ''&2FW³,WKDVKRZHYHUEHHQ
JHQHUDOO\HVWDEOLVKHGWKDWFODLPVRIEUHDFKRIFRQWUDFWDQGFRQYHUVLRQDUHFRQVLGHUHGµQRQFRUH¶
SURFHHGLQJVDQGWKXVUHPRYHGIURPWKHEDQNUXSWF\FRXUW¶VMXULVGLFWLRQ´
                                                  

                                          &21&/86,21

      7KH&RXUWILQGVWKDWSODLQWLIIV¶FRPSODLQWLVEDUUHGE\WKHGRFWULQHRIres judicataVRLWZLOO

JUDQWGHIHQGDQWV¶PRWLRQWRGLVPLVVXQGHU5XOHE$VHSDUDWHRUGHUZLOOLVVXH







                                               $0%(50$1-$&.621
                                               8QLWHG6WDWHV'LVWULFW-XGJH

'$7(1RYHPEHU